     Case 3:19-cv-02038-BAS-MDD Document 34 Filed 10/14/20 PageID.257 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
       CORFUNDING, LLC,                              Case No. 19-cv-02038-BAS-MDD
10
                                       Plaintiff,    ORDER DENYING WITHOUT
11         v.                                        PREJUDICE MOTION FOR LEAVE
                                                     TO WITHDRAW AS COUNSEL
12     ADAM ELHAG, et al.,                           FOR PLAINTIFF
13                                  Defendants.      (ECF No. 33)
14

15         Before the Court is Torrey Firm PC and Rebecca L. Torrey’s Motion to Withdraw
16   as counsel for Plaintiff Corfunding, LLC (“Corfunding”) in the above-captioned matter.
17   (ECF No. 33.) Ms. Torrey seeks to withdraw because of “an irreconcilable breakdown in
18   the attorney-client relationship” and has attached a declaration attesting to the same and to
19   the non-prejudicial nature of the Motion. (ECF No. 33-1.)
20         Parties generally may plead and conduct their own cases personally. 28 U.S.C. §
21   1654. However, “[o]nly natural persons representing their individual interests in propria
22   persona may appear in court without representation by an attorney.” Civ. L.R. 83.3(j).
23   “All other parties, including corporations, partnerships and other legal entities, may appear
24   in court only through an attorney permitted to practice pursuant to Civil Local Rule 83.3.”
25   Id.; see also Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201–02 (1993) (“It has been the
26   law for the better part of two centuries . . . that a corporation may appear in the federal
27   courts only through licensed counsel . . . . [T]hat rule applies equally to all artificial
28   entities.”); United States v. High Country Broadcasting Co., Inc., 3 F.3d 1244, 1245 (9th

                                                    -1-
                                                                                          19cv2038
     Case 3:19-cv-02038-BAS-MDD Document 34 Filed 10/14/20 PageID.258 Page 2 of 2



 1   Cir. 1993) (affirming district court’s entry of default judgment against the corporation
 2   when the corporation failed to retain counsel for the duration of the litigation and attempted
 3   to proceed through its unlicensed president and sole shareholder); Greenspan v. Admin.
 4   Office of the United States Courts, No. 14cv2396 JTM, 2014 WL 6847460, at *6 (N.D.
 5   Cal. Dec. 4, 2014) (dismissing corporate plaintiffs for failure to obtain legal
 6   representation).
 7         Here, if Ms. Torrey is permitted to withdraw, Corfunding would be without counsel
 8   in this action. No other counsel has appeared on behalf of Corfunding, and there is no
 9   indication that retaining new counsel for Corfunding is imminent. Consequently,
10   permitting this withdrawal would leave Corfunding, an “artificial” legal entity, proceeding
11   without counsel in direct contravention to this district’s Civil Local Rules. See Civ. L.R.
12   83.3(j); Rowland, 506 U.S. at 201–02. Corfunding’s inability to retain counsel is, in turn,
13   likely to result in dismissal. See Greenspan, 2014 WL 6847460, at *6.
14         In light of the foregoing, the Court DENIES WITHOUT PREJUDICE the motion
15   for leave to withdraw as counsel of record. (ECF No. 33.) In the event Corfunding retains
16   new counsel within the next thirty days, Ms. Torrey and her firm may immediately renew
17   their request to withdraw as counsel. However, if Corfunding is unable to retain new
18   counsel in anticipation of Ms. Torrey’s withdrawal within the next thirty days, Ms. Torrey
19   may file a renewed motion no earlier than November 16, 2020 to withdraw herself and
20   her firm as counsel of record. If a renewed motion is filed, it should describe the ongoing
21   efforts to seek new counsel in addition to the ongoing relationship with Corfunding and
22   include the appropriate declaration of service required by Local Civil Rule 83.3(f)(3)(b).
23   Corfunding is warned that if it cannot obtain new legal representation, this case is
24   likely to be dismissed.
25         IT IS SO ORDERED.
26

27   DATED: October 13, 2020
28


                                                  -2-
                                                                                           19cv2038
